Citation Nr: 1215519	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.  The Veteran died in January 2006.  The Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in January 2006 at a private long-term care facility; his death certificate lists the immediate cause of death to be renal failure.  The underlying cause was respiratory failure.

2.  The Veteran was in receipt of compensation for myositis ossificans of the right elbow, weakness of the left cranial nerve VII, and right lateral thigh neuralgia at the time of his death.  

3.  A disability of service origin did not produce or hasten the Veteran's death.

4.  The weight of the medical evidence is against a finding that the proximate cause of the Veteran's death was VA treatment that involved carelessness, negligence, lack of proper skill, error in judgment, or another similar instance of fault on the VA's part, or that the proximate cause of death was an event that was not reasonably foreseeable.  




CONCLUSIONS OF LAW

 1. The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2011). 

2.  The criteria for the award of DIC under the provisions of 38 U.S.C.A. 
§ 1151 for the Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in October 2008 and April 2009 VCAA letters, the Appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letters sent to the Appellant in October 2008 and April 2009 that fully addressed all notice elements.  The letter informed the Appellant of what evidence was required to substantiate the claims and of the Appellant's and VA's respective duties for obtaining evidence.  The Appellant was also asked to submit evidence and/or information in her possession to the AOJ.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a December 2007 SOC and supplemental statements of the case issued in May 2010 and February 2012 after the notice was provided.  For these reasons, it is not prejudicial to the Appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  The Board notes these letters further gave notice of the types of evidence necessary to establish an effective date for the benefits sought on appeal. 
In sum, the Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private medical records, statements of the Appellant, the Veteran's death certificate, and their marriage certificate.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The RO made three attempts to obtain records from Hermann Memorial Hospital to no avail.  The Appellant was notified of the failed attempts, most recently in November 2010.  She was asked to obtain these records on her own behalf.  The Appellant did not respond.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).
 
For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. Service Connection for the Cause of the Veteran's Death

The Appellant contends that the Veteran's death was the result of being dropped on his back while being lifted from the operating table.  She further asserts that medication the Veteran was given damaged his kidneys.  The Appellant does not actually contend the Veteran's death was the result of a disability of service origin, but as the result of VA hospital care.  However, as all theories of entitlement must be addressed, and this theory of causation was addressed by the RO, so the Board shall discuss entitlement under these provisions as well. 
According to VA law, when a veteran dies from a service-connected disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse.  38 U.S.C.A. § 1310.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The death certificate reveals that the Veteran died in January 2006 at the age of 75.  The coroner indicated that the immediate cause of death was renal failure.  Respiratory failure was listed as an underlying cause.   An autopsy was not performed.

After a careful review of the evidence of record, the Board concludes that service connection is not warranted for the cause of the Veteran's death.  In this regard, service connection was in effect for myositis ossificans of the right elbow at the time of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Compensation had also been awarded in February 1997 for right lateral thigh neuralgia and weakness of the left cranial nerve VII under 38 U.S.C.A. § 1151.  

The Appellant does not contend that the Veteran's death was the result of the service-connected myositis ossificans of the right elbow.  She does however argue that it is the result of being dropped on his back during transfer to the operating table, though she does not indicate when such incident occurred.  The Board presumes she is referencing the additional disabilities (right lateral thigh neuralgia and weakness of the left cranial nerve VII) for which compensation under 38 U.S.C.A. § 1151 was previously established in 1997.  However, even in 1997, it was not shown by the evidence of record that the Veteran was dropped during transfer from the operating table.  The Veteran did not die until 2006 and even then, it was from renal failure and respiratory failure.   

The service treatment records fail to demonstrate the existence of a chronic disability attributable to renal or respiratory disorders, to include the September 1953 separation examination.  It is not evident from the record that the Veteran died from a disability of service origin, nor does the Appellant contend as such.  

The Appellant has not provided nor pointed to any medical evidence supporting the premise that Veteran died from a disability sustained as a result of active military service and such disease resulted in the Veteran's death.  As noted above, medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack, supra.   Due to the lack thereof, the Appellant's claim must be denied on a direct basis as there is no evidence that a service related disease or injury caused the Veteran's death.  

To the extent that the Appellant opines that the Veteran's death from renal and respiratory failure was related to an incident of service, she is not competent to render an opinion regarding etiology, because it is not a question that is capable of lay observation, but rather one that requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board acknowledges the Veteran's service to his country and is sympathetic to the Appellant's loss; however, the Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern dependents' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  Thus, service connection for the cause of the Veteran's death must be denied.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B.  DIC under 38 U.S.C.A. § 1151

The Appellant's primary contention is that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for the qualifying death of the Veteran incident to VA hospital care.  Specifically, she asserts that the Veteran was dropped on his back while being lifted from the operating table and the medication he was given damaged his kidneys, though she does not say when this actually occurred.

Title 38, United States Code, Section 1151 provides that compensation shall be awarded for a qualifying death of a veteran in the same manner as if such death were service connected.  The amendments to 38 U.S.C.A.§1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in death but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  

The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997.   See VAOPGCPREC 40-97.  VA promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  The Appellant filed her claim under 38 U.S.C.A. § 1151 in 2006, and so the amendments to 38 U.S.C.A. § 1151 apply in her case.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(2).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused a death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

A review of the record discloses that the Veteran presented to a private emergency room (Rice Medical Center) on December 9, 2005, for complaints of gross hematuria with rectal bleeding.  The Veteran was admitted to the hospital for atrial fibrillation with gastrointestinal bleed.  The bleeding was suspected to be secondary to his anticoagulation therapy.   The Veteran was transferred to Hermann Memorial Hospital, another private facility, on December 12, 2005.  He remained there until January 17, 2006, when he was transferred to a private long-term care facility.  Attempts were made by Hermann Memorial Hospital to transfer to the Veteran to a VA facility on January 3, 2006; however, it was felt that long-term care would be more beneficial to the Veteran considering he was in the intensive care unit, was ventilator dependent, and had percutaneous tracheotomy on December 30, 2005, due to prolonged intubation and difficulty to wean.    

A January 20, 2006, entry from Triumph Health Center noted the Veteran had a long complicated course beginning with gastrointestinal bleed in December 2005.  The provider stated the Veteran deteriorated while at Hermann Memorial Hospital.  It was noted that the Veteran had been transferred because of the higher level of care, to include atrial fibrillation and gastrointestinal bleeding.  An endoscopy revealed severe sigmoid diverticulitis with some colonic polyps, and then he subsequently developed respiratory distress and eventually had to be intubated.  The Veteran also developed increasing mental status changes and was not able to be weaned off the ventilator and had to eventually have a tracheotomy.  He was treated for sepsis and respiratory failure and because of the family's location, they asked that he be transferred closer to home.  He was then transferred to Triumph for long-term care and stabilization.  The final record indicated the Veteran was treated at Triumph for mechanical ventilation, dialysis, medical management, and intravenous antibiotics.  It was determined in the later part of January 2006 that the Veteran had toxic metabolic encephalopathy.  The Veteran continued to decline and family discontinued dialysis.  The family also placed the Veteran on do not resuscitate status.  The Veteran died in January 2006 at the private long-term care facility. 
All care from December 2005 to the Veteran's death in January 2006 was rendered at a non-VA facility and, thus, does not constitute  treatment furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a).  A February 2010 VA physician offered an opinion that the Veteran's respiratory and renal failure developed during his private hospital stay.  The doctor further noted the Veteran died in a private long-term care facility.  The doctor indicated the Veteran died from renal and respiratory failure occurring over a matter of days.  The doctor provided an opinion that it was less likely as not that VA medical treatment caused or hastened the Veteran's death. 

Based on the evidence, the Appellant's claim must be denied.  First and foremost, there was no care rendered at a VA facility between December 2005 and January 2006.  After the February 2010 examiner reviewed the entire claims, it was determined that VA medical treatment did not cause or hasten the Veteran's death.   There are no other medical opinions on file that support an opposing view.  

While there is strong medical evidence against the Appellant's claim, there is no medical evidence of record that supports it.  To support the claim, there must be at least some medical evidence showing that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment during VA hospital care, or evidence showing that there was some similar instance of fault on the VA's part in furnishing treatment, or evidence showing that the proximate cause of the Veteran's death was an event that was not reasonably foreseeable.  The claims file contains no such evidence.  38 C.F.R. § 3.361(d).  

The only evidence supporting the Appellant's claim is found in her own statements.  While the Board sympathizes with the Appellant, she is competent to testify only as to matters which are capable of lay observation.  She is not qualified to render opinions which require medical expertise such as questions of medical diagnosis and medical causation.  Therefore, her opinion on the medical issue in this case lacks probative value.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, for DIC benefits to be awarded under 38 U.S.C.A. § 1151, the evidence would have to show: (1) that the Veteran's death in January 2006 followed VA treatment or hospital care; and (2) that the proximate cause of his death from renal and respiratory failure was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of his death was an event that was not reasonably foreseeable.  

While sympathetic to the Appellant, the Board is nonetheless bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  The Board has decided this case based on its application of the law to the pertinent facts.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In sum, the preponderance of the credible evidence of record is against the Appellant's claim for compensation under 38 U.S.C.A. § 1151, and entitlement to that benefit is not established.  As the preponderance of the evidence is against the 
Appellant's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).






ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 for the Veteran's death is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


